Citation Nr: 0317859	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-09 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation, under the provisions of 
38 U.S.C. § 1151, for low back disability resulting from a 
hemorrhoidectomy performed in March 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to March 
1974.

This appeal originates from a July 2000 rating decision that 
denied the veteran's claim for compensation under 38 U.S.C. 
§ 1151 for low back pain.  The appellant submitted a notice 
of disagreement in July 2001, and a statement of the case was 
issued in November 2001.  The appellant perfected his appeal 
to the Board of Veterans' Appeals (Board) in December 2001.  


REMAND

The veteran and his representative attribute the veteran's 
back disability to an epidural that the veteran was given 
during a hemorroidectomy procedure performed at a VA medical 
facility in March 1998.  They assert that the veteran never 
had back problems prior to the surgery, and that the surgery 
either caused a back disability or aggravated a pre-existing 
asymptomatic back disability (namely lumbar disc disease).  
They maintain entitlement to compensation for the veteran's 
back disability under 38 U.S.C. § 1151.

According to 38 U.S.C. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of his own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability, then 
compensation shall be awarded in the same manner as if the 
additional disability was service connected, i.e., in the 
same manner as if the additional disability was due to an 
injury or disease that he had incurred during his active 
military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until January 1999.  
Accordingly, he must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in his appeal, as a showing of fault or negligence is 
necessary for recovery of claims filed on or after October 1, 
1997.  See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 
F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet. App. 584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 
31, 1997).

The primary regulation implementing 38 U.S.C. § 1151 is 38 
C.F.R. § 3.358.  That regulation provides, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  38 C.F.R. § 3.358(a).  Regarding medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was hospitalized. 38 C.F.R. 
§ 3.358(b)(2).  The additional disability must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1), (2).  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

In written argument in July 2003, the veteran's 
representative asserts that the claims file is devoid of 
evidence essential in making a proper decision in this 
matter.  He specifically notes that missing from the claims 
file is the March 1998 hemmoroidectomy operative report, 
informed consent, and a discharge summary.  The Board concurs 
that the hemorrhoidectomy operative report is not of record 
nor are any consent forms on file.  As to a discharge 
summary, the claims file does contain a postoperative record 
and a discharge assessment record.  These records show that 
the veteran was admitted to the "23 Hour Short Stay Unit".  
It is thus uncertain whether there is an actual discharge 
summary.  The postoperative record contains a nurses note 
dated the day following the veteran's surgery indicating that 
all of the veteran's pain was in his spine from where they 
attempted spinals.  The veteran assessed his pain at that 
time as a 3 out of 10 (10 being the most severe).

Because there appears to be at least some missing records 
pertaining to the veteran's March 1998 hemorrhoidectomy, and 
given the possible importance of such records in adjudicating 
the claim, an attempt must be made to obtain these records.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
pertinent medical records from any additional sources 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  

The veteran's representative also requested that a medical 
opinion be obtained to address the question of a nexus 
between the March 1998 hemorroidectomy and the veteran's 
present low back disability.  The Board agrees.  In this 
regard, the Board notes that, although the claims file 
presently includes a medical opinion from a physician in VA's 
Department of Anesthesiology that negates a relationship 
between the veteran's present back disability and the spinal 
block administered during the March 1998 hemmorhoidectomy, a 
medical opinion should be obtained from a VA neurologist who 
has had the opportunity to examine the veteran and review his 
claims file.  The veteran is hereby advised that a failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (1998).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Unfortunately, in this case, the RO did not apprise the 
veteran of the newly enhanced notice and duty to assist 
provisions required by sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002)).  Hence, on remand, the RO must send the veteran and 
his representative correspondence specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim on appeal for compensation, under the provisions of 
38 U.S.C.A. § 1151, for low back disability due to a 
hemorrhoidectomy performed in March 1998, to include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the VAMC 
in Durham, North Carolina, furnish copies 
of all inpatient and outpatient records 
of medical treatment and evaluation of 
the veteran for his back disability, to 
include the March 11, 1998, 
hemorrhoidectomy operative report, 
related consent forms, and progress notes 
and/or discharge summaries not presently 
of record.  All responses and records 
received should be associated with the 
claims file.  The RO should follow the 
procedures of 38 C.F.R. § 3.159 in 
attempting to obtain these records.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims on 
appeal, and specific notice as to the 
type of evidence necessary to 
substantiate those claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for his back 
disability that are not currently of 
record, both prior to and subsequent to 
the March 1998 hemorrhoidectomy, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite him to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.
 
3.  After receiving the veteran's 
response, the RO should assist him in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.
 
4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford the veteran a 
special VA neurological examination.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and his report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, a 
narrative interpretation of which should 
be associated with the completed 
examination report.  All clinical 
findings should be reported in detail.

After examining the veteran and 
considering his medical history, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not that the veteran suffers from any 
back disability as the result of VA 
medical treatment rendered to him on 
March 11, 1998, in relation to a 
hemorrhoidectomy, to specifically include 
a spinal block rendered at the L3-4 site.  
In rendering such opinion, the examiner 
should consider and address whether the 
March 11, 1998, procedure aggravated any 
underlying disability, such as 
degenerative disc disease, and, if so, 
the extent of additional disability 
resulting from such aggravation.  If  the 
examiner determines that a relationship 
between the specified medical treatment 
and back disability exists, the examiner 
should also specify whether the proximate 
cause of such additional left hip 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
specified treatment, or (b) an event not 
reasonably foreseeable (i.e., not certain 
to result from, or intended to result 
from, the specified treatment).  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.
 
5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the 
examination sent to him and his 
representative.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The RO must also review the claims file 
to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for 
compensation benefits, pursuant to the 
provisions of 38 U.S.C. § 1151, for low 
back disability resulting from a 
hemorrhoidectomy performed in March 1998, 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the laws codifying and the regulations 
implementing the VCAA, and clear reasons 
and bases for the RO's determinations), 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




